Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 9/24/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-7 and 9-20 have been considered and examined.  Claim(s) 8 has/have been canceled.  

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record fails to teach or suggest the LED light tube apparatus further comprising “an extended electrode for attaching an attached device with power supplied by the driver.”. 
The closest prior art are Macias (USPN 10,197,224) and Cannon et al. (US Pub. 2019/0157902). While Macias discloses a driver (col. 21 lines 18-23) and Cannon discloses a driver (Fig. 3; 46 AC mains driver), neither Macias nor Cannon disclose or suggest in summary further comprising an extended electrode for attaching an attached device with power supplied by the driver.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        

	


/Britt D Hanley/Primary Examiner, Art Unit 2875